DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
 In page 2 lines 2-3, there are no afore-described disadvantages. Making the paragraph arbitrary.  
In page 2 line 8 “contains four tabs rotate” should be replaced with “contains four tabs that rotate”
In page 7 line 23. “expend” should be replaced with “expand”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rotary shaft of the electronic lock " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination it assumed to read “a rotary shaft of an electronic lock “
Claim 3 recites the limitation "the noncircular portion of the rotary knob " in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination it is assumed to read “a noncircular portion of a rotary knob”
Claims 2, 4, and 5 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao US 6012310 A (hereinafter Hsiao) in view of himself.
In regards to claim 1, Hsiao teaches a control structure (fig 5) for the rotary shaft (12) of the electronic lock comprising (fig 2): a case (31) including an accommodation chamber defined in the case (see fig 2), a coupling portion (33) arranged on a predetermined position of the accommodation chamber (see fig 2), a support plate (36) formed beside the coupling portion, a rotatable connection portion proximate to the support plate (35) , and an orifice (hole 341 extends through) defined on a predetermined position of a bottom of the accommodation chamber below the support plate (see fig 2, rotated 180 degrees); a motor mounted on the support plate of the case (fig 2), a worm (41) rotatably connected with an end of the motor (fig 2) so that the motor supplies a power source to drive the worm to rotate (Col 4 lines 3-11); a reduction gear (38) rotatably connected on the rotatable connection 
However Hsiao does not teach that the sleeve is metal. He doesn’t teach any material specifically for the sleeve.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have choose from a finite number of identified predictable solutions (common broad 
In regards to claim 2, Hsiao teaches the control structure as claimed in claim 1, wherein the multiple flexible sheets are at least two flexible sheets (see fig 3).  
In regards to claim 4, Hsiao teaches the control structure as claimed in claim 1, wherein the stop disc includes a flange (62) extending from a predetermined position of an outer rim of the stop disc (see fig 5), a micro switch (64) mounted on a side of the flange (see fig 5), the micro switch includes a control lever (640) fixed on a side of the micro switch  (fig 5) so that the control lever abuts against the stop disc (fig 5), wherein the stop disc rotates so that the flange contacts with the control lever of the micro switch (Col 3 lines 43-58).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao as applied to claims 1-2 above, and further in view of Huang et al. US 20170370127 A1 (hereinafter Huang).
In regards to claim 3, Hsiao teaches the control structure as claimed in claim 1.
However Hsiao does not teach wherein the cross section of the noncircular aperture of the metal sleeve is in an octagon shape, and the cross section of the noncircular portion of the rotary knob is in an octagon shape and is equal to the cross section of the noncircular aperture.  
Hsiao teaches a knob (311) is rotably mounted on the casing and includes a spindle (312) fixibly mounted in the rectangular block (341) wherein the rectangular block rotates in conjunction with the knob (311) (Col 2 lines 46-50).
Huang teaches a non-circular portion (131) of a rotary knob connecting to a sleeve (122). Where the non-circular portion is octagon shape and the noncircular aperture in the sleeve is approximately octagonal.

Furthermore it would have used an octagon shape instead of an approximately octagon, as it has been held that a mere change in shape is a case for obviousness (See MPEP 2144.04 IV. B.).
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Derham US 20200354991 A1 (hereinafter Derham) in view of himself. 
In regards to claim 1, Derham teaches a control structure for the rotary shaft of the electronic lock (fig 5) comprising: a case (11) including an accommodation chamber defined in the case (fig 5), a coupling portion (See reference image 1) arranged on a predetermined position of the accommodation chamber, a support plate (See reference image 1) formed beside the coupling portion, a rotatable connection portion proximate to the support plate (See reference image 1), and an orifice defined on a predetermined position of a bottom of the accommodation chamber below the support plate (See fig 3 and 18A, rotated 180 degrees); a motor (50) mounted on the support plate of the case, a worm (32) rotatably connected with an end of the motor so that the motor supplies a power source to drive the worm to rotate (para 153); a reduction gear (70) rotatably connected on the rotatable connection portion of the case (fig 3) and meshing with the worm of the motor (fig 3), and the reduction gear including a toothed disc (72) on a side of the reduction gear (fig 3); a drive gear (54) including a central hole (fig 12a) defined on a center of the drive gear (fig 12a) and aligning with the orifice of the case (See fig 3 and 18A), the drive gear meshing with the toothed disc of the reduction gear (fig 9), the driving gear including a recessed portion (fig 12B) formed on a center of a front surface of the driving gear, two symmetrical notches (58, 59) defined on two predetermined positions of 
    PNG
    media_image1.png
    439
    687
    media_image1.png
    Greyscale

Refrence Image 1

    PNG
    media_image2.png
    477
    599
    media_image2.png
    Greyscale

Refrence Image 2
However Derham does teach that the central aperture of the stop disk is non-circular, however not a rhombus shape.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified the central aperture shape from non-circular shape to a non-circular rhombus shape, as changing so would still not allow for rotation, and it has been held that a mere change of shape is a case for obviousness (See MPEP 2144.04 IV B). 
Furthermore Derham does not teach that the sleeve is metal. He doesn’t teach any material specifically for the sleeve.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have choose from a finite number of identified predictable solutions (common broad categories of materials such as polymers, metals or ceramics) with the reasonable expectation of success for a functioning sleeve (See MPEP 2141 III. E.).

It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have modified the sleeve shape from non-circular shape to a non-circular rhombus shape, as changing so would still have the same interaction with the flexible sheets, and it has been held that a mere change of shape is a case for obviousness (See MPEP 2144.04 IV B). 
With a rhombus shape, there would be four tabs. Each corner being a tab.
In extension Derham teaches a non-circular drive post instead of a non-circular aperture defined on the sleeve. The non-circular aperture is defined on the handle (23, para 154, in order to mount there must be a hole that’s non-circular, otherwise the mechanism would not work) .
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have rearranged the drive post to be on the spindle and the aperture to be on the sleeve as it has been held that reversal of parts is a case for obviousness (See MPEP 2144.04 VI A.).
In regards to claim 5, Derham as modified teaches the control structure as claimed in claim 1, wherein a rotary knob (23, 22) is inserted through the orifice of the case (fig 1A) and the central hole of the drive gear to be limited in the noncircular aperture of the stop disc (if the post would be reversed it would extend through the drive gear, see fig 5, and would be limited in the stop disk, as the sleeve is a part of the stop disk), the rotary knob includes a handle (23), a drive post (32) extending from a center of the handle (according to modification above), and a noncircular portion formed on the drive post (fig 7), wherein the cross section of the noncircular portion is equal to the cross section of the noncircular aperture of the metal sleeve (it would be in order to function, para 154) so that the noncircular portion is inserted through the orifice of the case and the central hole of the drive gear to be limited in the noncircular aperture of the metal sleeve (In order to function this would need to happen, para 154), since diameters of the orifice of the case and the central hole of the drive gear are greater than that of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen US 20150211260
Fan US 20170016251 A1- teaches similar shapes.
Lu et al. US 6517127 B1 – teaches a similar device.
McKibben et al. US 20130192317 A1 –teaches a similar metal sleeve location.
Qian et al. CN 106761011 A – teaches a similar device.
Telljohann et al. CN 103225452 A – teaches a driving post on the knob.
Wu US 20190003207 A1 – teaches a similar driving post shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675